Exhibit 10.21





AMENDED AND RESTATED OPTION AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY

This AMENDED AND RESTATED OPTION AGREEMENT FOR PURCHASE AND SALE OF REAL
PROPERTY (hereinafter referred to as “Agreement”) is made on July 14, 2004 and
entered into by and between UPWAY PROPERTIES, LLC, A California Limited
Liability Corporation, (hereinafter referred to as “Optionor”) and the NATIONAL
BANK OF THE REDWOODS, a California Corporation (hereinafter referred to as
“Optionee”).

WHEREAS, Optionor is the owner of a certain improved parcel of real property,
consisting of a 4-story office building with an underground parking garage
located at 111 Santa Rosa Avenue, Santa Rosa, California, County of Sonoma (and
together with all rights, easements, improvements placed thereon and
appurtenances belonging thereto, hereinafter collectively referred to as the
“Property”), identified in red in Exhibit “A” attached hereto and incorporated
herein by this reference; and;

Optionor desires to sell the Property to Optionee and Optionee desires to
purchase the Property from Optionor; and;

The provisions in the numbered sections of this Agreement are only in effect
upon Optionor’s exercise of Optionor’s sole right to require Optionee to
purchase the property.  Optionee must close escrow based on the terms and
conditions as outlined herein, including a) that the Optionor gives written
notification to Optionee that Optionor is exercising it’s PUT Option no later
than October 1, 2005 and (b) the Optionor obtains a closure letter for the
existing environmental condition of the property from the California Regional
Water Quality Control Board, North Coast Region indicating that all
contamination issues have been remediated no later than October 1, 2005.

Only in the event that the Optionor performs the items above and then the
Optionee fails to purchase the property and at the Optionor’s sole discretion,
the Standard Office Lease- Full Service Gross (1984 American Industrial Real
Estate Association) entered into by and between Upway Properties, LLC (Lessor)
and National Bank of the Redwoods (Lessee) dated as of June 1, 1999 and as
Amended (“The Lease”)  may be terminated, 60 days after Optionee’s failure to
purchase, without any further liability to Optionee by Optionor. Notwithstanding
anything to the contrary, if the Optionor fails to obtain a closure letter for
the existing environmental condition of the property from the California
Regional Water Quality Control Board, North Coast Region indicating that all
contamination issues have been remediated no later than October 1, 2005, then
the Optionor’s right to terminate the lease and to require Optionee to purchase
the Property shall automatically terminate.

Notwithstanding the terms of the Lease, the Optionee’s obligation thereunder to
provide the following loan terms to Optionor that will be guaranteed until
January 4, 2005 to replace Lessor’s existing loan:



1)

 

A principal loan balance of $6,000,000

2)

 

30 Year amortization;

3)

 

Interest rate Fixed-Years 1-5- 5.25%, Years 6-10- 6.25%;

4)

 

½ loan point to borrower;

5)

 

Option for additional 5 years with both parties to share the interest risk by
agreeing to a margin and index;



is contingent upon the Optionor having obtained a closure letter for the
existing environmental condition of the property from the California Regional
Water Quality Control Board, North Coast Region indicating that all
contamination issues have been remediated on or before January 4, 2005.

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
parties hereby acknowledge the receipt, adequacy and sufficiency of which
hereto, Optionor and Optionee do hereby covenant and agree as follows:

1.            Agreement to Sell and Purchase.  Optionor hereby agrees to sell to
Optionee and

Optionee hereby agrees to purchase from Optionor, upon the terms and conditions
hereinafter set forth, the Property.

2.            Purchase Price.  The Purchase price to be paid by Optionee to
Optionor at close of escrow for the Property shall be FIFTEEN MILLION SIX
HUNDRED AND EIGHTY NINE THOUSAND and NO/100 Dollars ($15,689,000), hereinafter
referred to as the “Purchase Price”, all payable in cash, except that Optionee
shall either assume the existing loan or pay any required prepayment penalties
on such loan.

3.            Deposit.  Optionee has delivered to Escrow Holder (as that term is
hereinafter defined) a check in the amount of TWENTY FIVE THOUSAND and NO/100
Dollars ($25,000.00) (the aforesaid amount together with all interest earned
thereon as hereinafter provided for, called collectively the "Deposit"). The
proceeds of the aforesaid check and all subsequent increases in the Deposit
shall be promptly deposited by Escrow Holder into an interest bearing account
and shall be disbursed by Escrow Holder in accordance with the terms and
provisions of this Agreement. All deposits shall be applicable to the purchase
price.

If the Optionor obtains a closure letter for the existing environmental
condition of the property from the California Regional Water Quality Control
Board, North Coast Region indicating that all contamination issues have been
remediated no later than October 1, 2005 and Optionor timely exercises its right
to require Optionee to purchase the Property, then if Optionee elects to
purchase the Property, the Optionee shall within 3 business days of its receipt
of said document(s) deliver an additional check to the Escrow Holder in the
amount of TWO HUNDRED AND TWENTY FIVE THOUSAND and NO/100 Dollars ($225,000.00),
which amount, together with monies previously delivered to the Escrow Holder,
including interest earned thereon, to be referred to collectively as the
"Deposit" for a total deposit of TWO HUNDRED AND FIFTY THOUSAND and NO/100
Dollars ($250,000.00)and shall become non refundable to the benefit of the
Optionor, subject to Liquidated Damages as per Section 16.a. and applicable to
the purchase price. In the event Optionor has satisfied the foregoing conditions
and Optionee fails to purchase the Property, whether Optionee has deposited the
additional Deposit or not, Optionor shall have the right to terminate the lease,
as described in the WHEREAS clauses above.

4.             Escrow.  Following full execution of this Agreement an escrow
shall be opened to consummate the transaction contemplated by this Agreement at
the offices of FIRST AMERICAN TITLE 400 E Street Santa Rosa, Ca. 95401 Attn:
Dona Robertson, (the "Escrow Holder").  Said Escrow Holder shall also provide
title insurance and hereinafter may also be referred to as the "Title Company".

5.         Title.  Optionor shall convey to Optionee a good, marketable and
insurable title to the Property free and clear of all liens, encumbrances,
tenants at will, encroachments, restrictions, covenants, assessments (except for
assessments that are recorded against the Property, payable over a period of
time, billed with the property tax statements from Sonoma County and not yet due
and payable), charges, agreements, taxes (except for current year taxes which
are not yet due and payable) and easements, except as otherwise approved in
writing by Optionee in its sole discretion.

The Optionee has reviewed and removed contingencies related to the property
titleand which removal is contingent on no material changes occurring in the
accuracy of such information between the end of the Inspection Period and the
close of escrow.

6.             Property Reports and Leases.  Promptly following the execution of
this Agreement by Optionor, but in no event more than five (5) days following
such execution, Optionor shall deliver to Optionee complete and legible copies
of the following documents, leases and reports pertaining to the Property that
are in Optionor's possession or reasonably accessible to Optionor:

            a)   The fully executed leases and related Addendum’s and Exhibits
with the tenants and all Service Contracts in Effect;

            b)      Optionor must provide all property reports, including all
Environmental Reports and including the Indemnity Agreement from the prior
Owners;

            c)      Preliminary Title Report and copies of all exceptions,
including the Property Tax Statement;

            d)      Complete working Drawings any other pertinent Plans and
Specifications related to the building;



            e)   The existing loan documents, including the promissory note and
Deed of Trust;

            f)    The assignment of the existing indemnity agreement that
Optionor is to provide Optionee for the environmental condition that exists at
the property;

            g)      Any other document in Optionor's possession that would
reasonably facilitate Optionee's inspection and analysis of the Property and its
operation.

Optionor represents and warrants such documents to be true and correct copies of
the underlying instrument, and makes no other representation or warranty except
as provided elsewhere herein, unless said documents were prepared by a third
party, in which case the Optionee shall look to their own review of the
document(s) to determine the validity of each document, without Optionor
representation or warranty.

The Optionee has reviewed and removed contingencies related to the property
Reports and Leases, contingent on no material changes occurring in the accuracy
of such information between the end of the Inspection Period and the close of
escrow.

7.             Inspections.  Optionee shall have five business (5) days
following his receipt of all the documents described in Section #6 and the Title
Review Documents described in Section #5 to inspect and examine the Property and
the documents provided by Optionor, and to perform any studies, reviews or tests
concerning the Property that Optionee may desire (the "Inspection Period"). On
or before the expiration of the Inspection Period, Optionee shall, in its sole
discretion, advise Optionor and Escrow Holder in writing of its desire to
proceed with the transaction contemplated by this Agreement; provided, however,
in the event such written notice is not so provided, this Agreement shall be
deemed null and void, Optionee shall be entitled to an immediate return of the
Deposit, and the parties hereto shall have no further obligations hereunder
except for the return of said Deposit to Optionee.

Optionee, its employees, agents and engineers shall prior to the close of escrow
have the privilege of going upon the Property from time-to-time during normal
business hours as needed to inspect, examine and survey the Property and other
engineering tests and studies, all at Optionee's sole cost and expense;
provided, however, Optionee shall first notify and receive approval for such
entries from Optionor, such approval not to be unreasonably withheld, and
further provided, that Optionee shall hold Optionor harmless from any damages
and claims of damages incurred through the exercise of such privilege by
Optionee.

The Optionee has reviewed and removed contingencies related to the property
Inspections, except for the environmental condition of the property, contingent
on no material changes occurring in the accuracy of such information between the
end of the Inspection Period and the close of escrow.

8.            Financing Contingency.  None, the purchase will be all payable in
cash, except that Optionee shall pay any required prepayment penalties on the
current loan of Optionor and secured by the Property as disclosed to Optionee
and as existing on the date of this Agreement, provided that the Optionor
obtains a closure letter for the existing environmental condition of the
property from the California Regional Water Quality Control Board, North Coast
Region indicating that all contamination issues have been remediated no later
than October 1, 2005.

9.         Close of Escrow.  Close of Escrow to occur within 90 days from
Optionor’s written notification to Optionee of Optionor’s exercise of its right
to require the Optionee to purchase the property under the terms and conditions
contained herein (the "Closing Date"), in the offices of the Escrow Holder in
Santa Rosa, CA.

10.            Covenants of Optionor.

            (a)   So long as this Agreement remains in full force and effect,
commencing upon the date of this Agreement and extending through the close of
escrow, Optionor shall not make any changes to, or otherwise modify, any of the
improvements of the property without the written consent of the Optionee.

            (b)   Except as provided in this Agreement, Optionor shall not
terminate or modify the Lease without the prior written consent of Optionee.

11.            Representations and Warranties of Optionor.  Optionor hereby
represents and warrants as follows, which representations and warranties shall
be true and correct in all material respects as of the close escrow, shall
survive the close of escrow and the truth of which, as of the close of escrow,
shall be a condition precedent to Optionee's obligation to complete the
transaction contemplated by this Agreement:

            (a)   To the best of Optionor's actual knowledge there are no
material defects in the physical condition of the Property;

            (b)            Except for the environmental condition described in
the Indemnity Agreement and except for the environmental conditions that are the
subject of the pending litigation between the previous owner, 137 Santa Rosa
Group Partnership and PG & E and the Administrative Liability between 137 Santa
Rosa Group Partnership and the California Regional Water Quality Control Board,
North Coast Region  and disclosed by Optionor to Optionee, to the best of
Optionor's actual knowledge the Property and the ground water below the surface
of the Land, is free of all contaminants and hazardous substances as such terms
are commonly understood and defined;

            (c)   To the best of Optionor's actual knowledge Optionor knows of
no public improvements, which have been ordered to be made and which have not
hereto been completed, assessed and paid for;

            (d)            To the best of Optionor's actual knowledge there are
no unrecorded liens for overdue taxes, state or federal, income, property or
otherwise;

            (e)   To the best of Optionor's actual knowledge there are no
actions, suits or proceedings of any kind or nature whatsoever, legal or
equitable, pending or threatened against Optionor or the Property, except for
the pending litigation between the previous owner, 137 Santa Rosa Group
Partnership and PG & E and the Administrative Liability between 137 Santa Rosa
Group Partnership and the California Regional Water Quality Control Board, North
Coast Region or any portion or portions thereof, or relating to or arising out
of the ownership, management or operations of the Property, in any court or
before or by any federal, state, county or municipal department, commission,
board, bureau or agency or other governmental instrumentality;



            (f)   To the best of Optionor's actual knowledge Optionor has no
knowledge of any pending or threatened condemnation or eminent domain
proceedings, which would affect any of the Property.

            (g)   No right to the property or any interest therein has been
granted to any other party than Optionee other than as disclosed in writing to
Optionee.

12.            Covenants of Optionee.

            (a)   Optionee has inspected the Property, reviewed all reports and
has satisfied all conditions for the benefit of Optionee, except for the
environmental condition of the property, contingent on no material changes
occurring in the Property or the accuracy of such information between the end of
the Inspection Period and the close of escrow.

            (b)   Optionee shall provide the necessary funds required to
complete the successful close of this transaction.

13.             Representations and Warranties of Optionee.  Optionee hereby
represents and warrants to Optionor as follow:

            (a)   The individual(s) executing this Agreement on behalf of
Optionee have the right, power, legal capacity, and authority to enter into this
Agreement on behalf of Optionee and to execute all other documents and perform
all other acts as may be necessary to complete the transaction contemplated
herein;

            (b)   Optionee acknowledges and agrees that this Agreement
constitutes a legal, valid and binding obligation of Optionee, enforceable
against Optionee in accordance with its terms and provisions, except as may be
otherwise limited by laws affecting the rights of creditors. The Optionee, upon
receipt of notice by Optionor exercising Optionor’s PUT Option, agrees to close
the purchase of the property under the terms and conditions as set forth in this
Agreement. If the Optionee defaults and fails to close the escrow, the Optionor
can terminate the Optionee’s lease Amendment # 2 at the property, without any
liability or obligation to the Optionee.

14.            Documents. At least ten (10) business days prior to the close of
escrow, Optionor shall execute and deliver to Escrow Holder the following:

            (a)     a grant deed duly executed by Optionor, and in form for
recording, conveying marketable, and fee simple title to the Property;

            (b)   an assignment in favor of Optionee of the leases, including
the balance of security deposit related to such lease held by Optionor, in
respect of the use and/or occupancy of any portion of the Property;

            (c)     a bill of sale conveying, assigning and otherwise
transferring to Optionee (i) that personal property of Optionor located at the
Property as of the date of this Agreement, and (ii) third party warranties and
guaranties in respect of equipment and/or work performed by contractors on
behalf of the Tenant and pursuant to the maintenance and repair of the Property,
if any;

            (d)   Estoppel certificate(s) signed by the tenants entitled to
possession of the Property, such estoppel certificates to be in form and content
acceptable to Optionee and Optionee's lender, these estoppel(s) to be delivered
to Optionee from Optionor no later than ten (10) days prior to the close of
escrow. Among other things, the estoppel certificates shall contain an
acknowledgment as to the date of the current lease, whether or not there have
been any lease amendments, and if so, the date and nature of such amendments,
the amount of monthly rent currently being paid, the amount of security deposits
previously paid and the nature of any unresolved disputes or claimed defaults
between tenant and Optionor;

            (e)   Optionor shall acquire Subordination, Attornment and Non
Disturbance Agreement(s) (SNDA) from the Tenants;

            (f)   all other documents as the Escrow Holder may reasonably
require to complete the transaction contemplated by this Agreement;

15.       Costs and Prorations.

            (a)   Attorney's Fees. Optionee and Optionor shall be responsible
for fees and charges of their respective attorneys in connection with the
closing of the transaction contemplated by this Agreement.

            (b)   Title Insurance. Optionee pays for cost of Owner’s policy of
Title insurance and;



            (c)   Escrow Fees. Escrow fees shall be paid by Optionee and;

            (d)   Transfer Taxes. Transfer taxes and any sales taxes shall be
paid by Optionor and;

            (e)   Other Closing Costs. All other closing costs, including but
not limited to, recording fees, notary fees and document preparation shall be
shared equally between Optionee and Optionor.

            (f)   Prorations.  Real property and ad valorem taxes and other
state or local taxes, charges and assessments (all of which appear on the County
Tax Statement) affecting the Property, rent, interest and insurance, if any,
shall be prorated as of the date of the close of escrow.

            (g)   Assessment.  Optionor shall not be required to pay all
assessments against the Property unpaid as of the close of escrow; because such
assessments are recorded against the Property, payable over a period of time and
billed with property tax statements from Sonoma County and are part of the
Operating Expenses of the property, Optionor shall only be required to pay those
assessments that delinquent as of the close of escrow and those taxes not paid
by Tenant pursuant to the lease, if any.

            (h)   Security Deposits.  Optionee shall be credited at the close of
escrow in an amount equal to the balance of any security deposit(s) related to
the Leases held by Optionor.

16.            Default and Remedies.



            (a)            By Optionee Liquidated Damages. In the event the (i)
Optionor has complied with each and every obligation of Optionor hereunder, (ii)
each and every condition precedent to Optionee's obligations hereunder is
satisfied, and (iii) Optionee shall fail to perform Optionee's obligation to
purchase the Property at the close of escrow in accordance with the terms,
provisions and conditions of this Agreement, Optionor shall be entitled to
terminate this Agreement by giving written notice of such termination to
Optionee and Escrow Holder, whereupon the Deposit will be paid to Optionor as
full and complete liquidated damages for the default of Optionee pursuant to
California Civil Code Sections 1671, 1676 and 1677. The parties expressly
acknowledge and agree, as indicated by the initialing of this paragraph, that
the liquidated damages are intended to compensate Optionor for any and all
damages suffered by reason of any default by Optionee, such damages being
impossible of calculation, and further, that the payment of the Deposit is not
intended as a penalty, but as full and complete liquidated damages. Optionor's
right to the deposit as liquidated damages shall be part of Optionor's exclusive
right and remedy, and Optionor waives, relinquishes and releases all other
rights, and remedies, including, but not limited to, any right to sue Optionee
for any element of damages or for specific performance under this Agreement.
Notwithstanding anything to the contrary, the Optionor may also, at Optionor’s
sole option, terminate the Optionee existing lease Amendment #2 for the property
as further Liquidated Damages, without any further obligation or liability to
Optionee.



_/s/ Paul Louie________________

__/s/ Patrick Kilkenny____________

Optionor

Optionee

            (b)            By Optionor. In the event Optionor defaults in the
performance or compliance with any of the obligations, covenants or agreements
to be performed or any of the conditions to be complied with by Optionor under
the terms and provisions of this Agreement or if any of the representations or
warranties of Optionor contained herein are untrue at the close of escrow and
not waived by Optionee, Optionee shall, as Optionee's sole and exclusive remedy,
be entitled to, (i) initiate an action against Optionor for the specific
performance by Optionor of the terms and provisions of this Agreement, or (ii)
terminate this Agreement by giving written notice of such termination to
Optionor and Escrow Holder, whereupon Escrow Holder shall promptly refund to
Optionee all Deposit monies paid hereunder and Optionor shall promptly reimburse
Optionee for the actual, and reasonable, expenses incurred by Optionee in
Optionee's exercise of its efforts to satisfy conditions inserted for the
benefit of Optionee.



_/s/ Paul Louie________________

__/s/ Patrick Kilkenny____________

Optionor

Optionee



17.             Condemnation.  In the event the Property or any portions thereof
shall be taken or condemned by any governmental authority or other entity having
power of eminent domain or Optionor shall receive a notice of proposed taking
prior to the close of escrow, Optionor shall immediately notify Optionee to said
effect and Optionee shall have the option of either terminating this Agreement
by giving written notice thereof to Optionor within twenty (20) days after
Optionor's notice of such proposed taking, in which event Optionee shall be
entitled to a refund of all of the Deposit or of consummating the transaction
provided for herein without reduction of the Purchase Price and requiring
Optionor to assign, transfer and set over to Optionee at the close of escrow all
of Optionor's right, title and interest in and to any awards that my be made by
reason of such condemnation. In the event Optionee fails to notify Optionor
within said twenty (20) day period of Optionee's election to terminate this
Agreement, then it shall be conclusively presumed that Optionee has elected to
consummate the transaction provided for herein, without abatement of the
Purchase Price and to receive all of Optionor's right, title and interest in and
to any awards that may be made by reason of such condemnation.

18.       Risk of Loss.  Prior to the close of escrow all risk of loss to the
Property, from any casualty or otherwise, shall remain upon Optionor. In the
event of any damage or destruction of any portion of the Property prior to the
close of escrow, Optionee shall decide, at its sole discretion, and so advise
Optionor in writing, either (i) to accept an assignment of all insurance
proceeds and make the repairs to the Property at its sole cost and expense, or
(ii) to require that Optionor make the repairs to the Property at its sole cost
and expense. Notwithstanding the foregoing, in the event the estimated cost of
repairs to the Property, as determined from quotations obtained by Optionor from
reputable contractors experienced in making such repairs, shall exceed fifty
percent (50%) of the Purchase Price, then either the Optionor or Optionee shall
have the right to terminate this Agreement by serving written notice on the
other party within ten (10) days of receipt by both parties of the above
described estimated cost of repairs. In the event of such termination, the
Deposit shall be returned to the Optionee, and neither party shall have any
further obligation or liability, one to the other.

19.       Time.  Time is of the essence of this Agreement.

20.            California Law.  This Agreement is made and entered into as a
contract for the purchase and sale of real property to be interpreted under and
governed and enforced according to the laws of the State of California.

21.            Severability.  In the event any term, covenant, condition,
agreement, section or provision shall be deemed invalid or unenforceable by a
court of competent and final jurisdiction, this Agreement shall not terminate or
be deemed void or voidable, but shall continue in full force and effect and
there shall be substituted for such stricken provision a like, but legal and
enforceable, provision which most nearly accomplishes the intention of the
parties hereto and if no such provision is available, the remainder of this
Agreement shall be enforced.

22.            Possession.  Optionor shall deliver possession of the Property to
Optionee at the close of escrow subject only to the existing leases and those
exceptions to title approved by Optionee pursuant to the provisions of Paragraph
5 hereof.

23.       Other Assurances.  From time to time, either before or after the close
of escrow, and as an obligation of the parties which shall survive the close of
escrow and not be merged with the execution and delivery of the grant deed,
either party, upon the reasonable request of the other party, shall, without
charge, furnish such other instruments, documents, material and information, and
obtain and deliver to the requesting party such other consents, approvals,
estoppel certificates and affidavits as may be reasonably requested by such
party in order to effectuate the transaction contemplated by this Agreement and
the operation of the Property.

24.            Notices. All notices required, necessary or desired to be given
pursuant to this Agreement, including a change of address for purposes of
notice, shall be in writing and shall be deemed effective and given (i) upon
personal delivery, (ii) upon delivery if sent by Federal Express or similar
private courier company that maintains records of its deliveries, (iii) upon
transmission by facsimile machine to the facsimile number listed herein, or (iv)
upon deposit in the United States Mail, certified, return receipt requested,
postage prepaid and addressed as follows:



OPTIONOR:

 

UPWAY PROPERTIES, LLC

 

Attn: Paul Louie

 

(510) 791-1333

 

(510) 791-      Fax

OPTIONEE:

 

National Bank of the Redwoods

 

Attn: Pat Kilkenny

 

111 Santa Rosa Avenue, Suite 100

 

Santa Rosa, CA 95401

 

(707) 

 

Fax # (707) 

Copy to:         

   

CATALYST COMMERICAL GROUP, INC

   

111 Healdsburg Avenue Suite C

   

Healdsburg, CA 95448

   

(707) 431-3510

   

Fax # (707) 431-3513

   

Attn: Paul Gonzalez

Escrow Holder:

 

FIRST AMERICAN TITLE

 

400 E Street

 

Santa Rosa, CA 95401

 

Attn: Dona Robertson, Escrow Officer

 

Facsimile: (707) 523-

 

Phone:  (707) 523-3902



25.            Assignment.  At any and all times prior to the close of escrow
Optionee shall, without the prior consent of Optionor, have the right to assign
its rights, interest, duties and obligations under this Agreement to any entity
in which Optionee retains an ownership interest or has the financial ability to
close the transaction under the terms contained herein. An assignment of
Optionee's rights, interest and duties and obligations under this Agreement to
any other person or entity shall require the prior written approval of Optionor,
such approval not to be unreasonably withheld or delayed.

26.            Binding Effects.  The terms, covenants and conditions of this
Agreement shall be binding upon and shall enure to the benefit of Optionee and
Optionor and their respective successors, assigns, heirs and legal
representatives.

27.            Modification and Amendment.  This Agreement may not be modified,
altered or amended except by a written instrument executed by both Optionee and
Optionor.

28.       Entire Agreement. This Agreement, including all attached Exhibits,
constitutes the entire and complete agreement of Optionee and Optionor with
respect to the transaction contemplated hereby, and conversations, undertakings,
representations, promises, inducements, warranties or statements not reduced to
writing and expressly set forth herein shall be of no force or effect
whatsoever.

29.       Broker and Commissions. Optionee and Optionor represent and warrant to
each other that no broker, agent, salesperson, or finder has been engaged with
respect to, or is in any way entitled to, a commission or other fee in
connection with the transaction contemplated hereunder, except for Paul Gonzalez
of CATALYST COMMERCIAL GROUP, INC., of Santa Rosa, CA, hired by the Optionor as
it’s sole consultant (the "Broker"). Optionor agrees to pay a real estate
commission equal to Two percent (2%) of the purchase price to be paid Paul
Gonzalez, Optionor’s Agent upon the close of escrow. Said commission to be paid
out of the Optionor’s proceeds, in escrow, through escrow.

In the event of a claim for any commission or fee by any other broker, agent,
salesperson or finder, Optionee and Optionor hereby agree to indemnify and hold
each other harmless from any and all such claims and any and all demands, costs,
expenses, and causes of action therewith.  The Optionor shall pay any legal fees
to the Broker, if required to collect Brokers commissions. The parties
acknowledge and consent that Paul Gonzalez is acting as a dual agent in this
transaction.

Both parties have been advised by the Broker to have the attorney review and
approve this Option Agreement. Unless either party objects to the use of this
Option Agreement prior to ratification, this Option Agreement shall be deemed
approved and the Broker shall not have any liability for the preparation of this
Option Agreement as to the legal content and legal sufficiency of the Option
Agreement.

Optionor’s Initial_/s/ PL________                        Optionee’s Initial_/s/
PK_______

30.            Survival of Agreement.  All of the terms and provisions of this
Agreement shall survive the close of escrow and not merge with the execution and
delivery of the grant deed contemplated herein.

31.            Agreements Affecting the Property.  Optionor hereby covenants and
agrees with Optionee that so long as this Agreement remains in full force and
effect, Optionor shall not sell, assign, convey (absolutely or as security),
grant a security interest in, or otherwise encumber or dispose of, any portion
of the Property or any interest or rights therein, and shall not modify any
existing lease(s) or enter into any new lease(s) without the prior written
consent of Optionee. Optionee is aware that an existing loan encumbering the
property is currently in place, the property is pledged as security and the loan
is due on October 1, 2004. If the Optionee pays the loan prior to October 1
2004, the Optionee will pay the prepayment penalty.

32.            Headings.  The paragraph and subparagraph headings throughout
this Agreement are for convenience and reference only, and the words contained
therein shall not be held to expand, modify, amplify or aid in the
interpretation, construction or meaning of this Agreement.

33.            Mediation of Disputes.  Optionee and Optionor agree that in the
event a dispute arises as to the meaning, interpretation or performance of any
provision of this Agreement, that Optionee and Optionor shall submit such
dispute to mediation before resorting to binding arbitration.  Either party  may
initiate the mediation process by serving written notice on the other party, and
unless both parties agree otherwise, the dispute shall be submitted to a
Judicial Arbitration and Mediation Service with offices in either San Francisco
or Santa Rosa California.  Prior to commencement of the mediation, Optionee and
Optionor agree to execute a document limiting the admissibility in arbitration
or any civil action of anything said, any admission made, and any documents
prepared, in the course of the mediation. The mediator, whose fee shall be
shared equally between Optionee and Optionor, shall not be empowered to impose a
settlement on either party.

34.            Binding Arbitration.  Intentionally deleted.

35.            Attorneys' Fees.  All fees and expenses of attorneys or other
advisors retained by Optionor or Optionee pursuant to this Agreement and the
completion of the transaction contemplated thereby shall be the sole
responsibility of the party engaging the services of such attorney or advisor;
except, however, if following a decision pursuant to binding arbitration either
party hereto shall institute any action or proceeding to enforce the award
rendered said party shall be entitled to recover, from the other, reasonable
attorneys' fees and costs for services provided in such proceeding.

36.       Tax Deferred Exchange.  In the event Optionor wishes to enter into a
tax deferred exchange for the Property, or if Optionee wishes to enter into a
tax deferred exchange with respect to property owned by Optionee in connection
with this transaction, each of the parties agrees to cooperate with the other
party in connection with such exchange, including, without limitation, the
execution of such documents as may be reasonably necessary to effectuate the
same. Such obligations shall, however, be subject to the following conditions:
(i) the party not initiating the exchange shall not be obligated to advance or
delay the closing; (ii) all additional costs in connection with the exchange, if
any, shall be borne by the party initiating the exchange; (iii) the party not
initiating the exchange shall not be obligated to execute any note, contract, or
other document providing for any personal liability; and (iv) the party
initiating the exchange shall indemnify and hold the other party harmless from
and against any and all claims and liabilities in any way arising out of or
resulting from the indemnified party's participation in such exchange.

37.            Conditions Precedent.  Optionee's obligation to complete the
transaction contemplated by this Agreement shall be conditional on the following
event:

That the Optionor obtains a closure letter for the existing environmental
condition of the property from the California Regional Water Quality Control
Board, North Coast Region indicating that all contamination issues have been
remediated, no later than October 1, 2005.

38.            Foreign Person affidavit.  At the close of escrow, Optionor shall
deliver to Optionee an affidavit pursuant to Section 1445 of the Internal
Revenue Code of 1986, as amended, sworn to under the penalty of perjury setting
forth Optionor's U.S. taxpayer identification number and stating that Optionor
is not a foreign person, and is a "United States Person" as defined in the Code.
In lieu of furnishing such nonforeign affidavit, Optionor may deliver to
Optionee a qualifying statement issued by the United States Treasury, such
statement to be in accordance with the rules and provisions as contained in
Section 1445 of the Internal Revenue Code.

39.            Documents required for Closing in form and content acceptable to
Optionor and Optionee.

            (a) a grant deed duly executed by Optionor, and in form for
recording, conveying marketable, and fee simple title to the Property;

            (b) an assignment in favor of Optionee of the leases, including the
balance of security deposit related to such leases held by Optionor, in respect
of the use and/or occupancy of any portion of the Property;

            (c) a bill of sale conveying, assigning and otherwise transferring
to Optionee (i) that personal property of Optionor located at the Property as of
the date of this Agreement, and (ii) third party warranties and guaranties in
respect of equipment and/or work performed by contractors on behalf of the
Tenant and pursuant to the maintenance and repair of the Property, if any;

            (d) Estoppel certificate(s) signed by the tenants entitled to
possession of the Property, such estoppel certificates to be in form and content
acceptable to Optionee and Optionee's lender, this estoppel to be delivered to
Optionee from Optionor no later than ten (10) days prior to the close of escrow.
Among other things, the estoppel certificate shall contain an acknowledgment as
to the date of the current lease, whether or not there have been any lease
amendments, and if so, the date and nature of such amendments, the amount of
monthly rent currently being paid, the amount of security deposits previously
paid and the nature of any unresolved disputes or claimed defaults between
tenant and Optionor;

            (e) Optionor shall acquire Subordination, Non Disturbance and
Attornment Agreements (SNDA) from the Tenants;

            (f) All other documents as the Escrow Holder may reasonably require
to complete the transaction contemplated by this Agreement;

40.            Extension to Next Business Day.  In the event a date for the end
of a period, delivery of notice or the close of escrow shall fall on a Saturday,
Sunday or legal holiday, then such date shall be postponed to the next business
day immediately following such date.

41.            Exhibits.  The following attached exhibits are incorporated
herein by this reference:

Exhibit A - Site Plan Exhibit B - Agency Disclosure

42.            Execution in Counterparts. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Optionee has caused this Agreement to be executed as an
offer to Optionor to purchase the Property upon the terms and conditions set
forth herein, which offer shall remain open for acceptance by Optionor until
5:00 o'clock PM California time on the 20th day of July 2004. If Optionor has
not delivered two (2) fully executed copies of this Agreement to Optionee or
Broker by such point in time, said offer might be terminated by either party.
Upon mutual ratification of this revised PUT Option Agreement by Optionor and
Optionee, this document shall replace the previous PUT Option Agreement which
shall terminate and be null and void.

The date of this Agreement shall be deemed to be the next business day following
the latest date on which this Agreement shall be executed by any of the parties.

OPTIONEE:

By:  /s/ Patrick Kilkenny                      

Date:    7/21/04                                   

National Bank of the Redwoods

Its: _Chairman_____________________

OPTIONOR:



By:  /s/ Paul Louie                                

Date:    7/18/04                                   

Paul Louie, Managing Partner

Upway Properties, LLC

